DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the plate element has separate utility not drawn to a conveying device through processing machines.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities: the original Specification of 10-13-17 does not mention ‘bearing face 60.’  The element 60 in the original specification is called a ‘support surface.’  In all the amendments to the specification it is not shown when ‘support surface’ was changed to ‘bearing face.’ It is also not agreed that such a change could take place since ‘support’ does not necessarily mean ‘bearing.’ In addition, the marked-up spec of 11-1-17 that amends the spec of 10-13-17 shows the term ‘bearing’ being used without amendments and therefore it is not clear what specification 11-1-17 mark up is using because it is not using 10-13-17 specification. 
The drawings and specification do not adequately show/describe how support/bearing faces 60 position brake pad on pad holder on conveyor for processing. The figures do not show these with respect to conveyor in Figs 1-5.  Element 60 is only shown in Figs 13,14 but there is no reference to the conveyor or apparatus or holder to understand how this relates to the apparatus and conveyor and brake pad holder as a whole.
The original specification of 10-13-17 does not use the term ‘pad.’  It uses brake lining and lining carrier, not pad or pad holder.  The subsequent specifications do not remedy this problem and this makes the specification/amendments totally unclear. 
Is the pad/lining holder 46 part of the conveying and holder and support system or is the pad/lining holder part of the pad?  Is the support/bearing surface connecting the plate 38 to conveyor (60 is shown in dotted lines so it is underneath plate 38? Or is 60 on top of plate 38 fixedly holding the holder of pad 44?
Appropriate correction is required.
Drawings
The drawings are objected to because the ‘positioning means’ is discussed and claimed but is not CLEARLY represented by any element/ numeral in the spec or drawings.  The drawings in light of specification do not adequately show/describe how support/bearing faces 60 and ‘positioning means’ position brake pad on conveyor for processing. The figures do not show these with respect to conveyor in Figs 1-5.  Element 60 is only shown in Figs 13,14 but there is no reference to the conveyor or apparatus or holder to understand how this relates to the apparatus and conveyor and brake pad holder as a whole. Applicant added element 80 to Fig 13, but this points to bearing face 60.  
The ‘stop element’ is not shown in the drawings.
‘Bearing elements’ are not shown in the drawings. Are these ‘bearing rollers?’
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,6,7,11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, the processing station is not ‘on the conveying’ device, rather the conveyor device runs through the process station.  The term ‘bearing face’ , ‘pad’ and ‘pad holder,’ used throughout the claims are unclear since these terms were not used in the original specification of 10-13-17.  Is the bearing face (support surface) ‘secured to and driven by conveyor? Or is the plate secured to conveyor and the bearing face (support surface) on top of plate? Lines 8-11 are totally unclear and seems to be circular in description. Line 11, ‘one or more pad(lining) holders refers to what? The conveyor or plate? Line 16, ‘the axis’ lacks antecedence. What is the axis of ‘gravity force?’ This is unclear.  
Claim 2, plate 38 is shown and described to be part of 22 driven by conveyor 16, so it is not clear how it can be ‘or’ driven by conveyor 16, it is only shown to be part of 22 and driven by conveyor 16. (Same for claim 6).
Claim 7, the use of ‘either or both’ is unclear and confusing in describing the stop element and positioning means.
Claim 12, what are bearing elements? These are not shown in drawings. Are these ‘bearing rollers?’ The term ‘and/or’ makes the claim indefinite.

Thorough correction is required.
	Allowable Subject Matter
Claims 1-4,6,7,11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
Applicant's arguments filed 2-17-21 have been fully considered but they are not persuasive. 
The claims, specification and drawings are still unclear relating to the term of bearing face (support surface), pad (lining), pad holder (lining carrier) and how they are structurally related and how they function to understand invention. 
The Specification used by Applicant is not from the original Specification of 10-13-17 as detailed above.  The terminology has been changed but there does not appear to be clear mark-ups from original to 5-11-20 amended Specification. There are problems with terminology and the drawings still. Correction is required.
The arguments to ‘positioning means’ is accepted and has overcome those rejections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 27, 2021
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723